Title: To James Madison from Albert Gallatin, [ca. 25 January] 1813
From: Gallatin, Albert
To: Madison, James


Dear Sir
[ca. 25 January 1813]
I enclose the recommendations &a. for sundry offices either vacant or where removals should take place. The pressure of more important business had prevented an earlier attention to those minor subjects, all of which have been delayed too long & most of which are earnestly urged by the respective members of the vicinities. The designations of offices and names of candidates are as followeth.

1.Collector of the district of Vermont and Inspector of the revenue for the port of Allburgh.
Cornelius P. Van Ness of Vermont
2.Collector of the district of Mumphreymagog and Inspector of the revenue for the port of Mumphreymagog.
Roger Enos of Vermont
3.Collector of the district of Erie and Inspector of the port of Cayahoga
Ashbel W. Walworth of Ohio
4.Collector of the district of York Maine & inspector of the revenue for the port of York
Jeremiah Bradbury of Massachussets

5.Collector of the district of Têche & inspector of the revenue for the port of Nova Iberia
Jesse M’Call of Louisiana
6.Collector of the district of Great Egg harbour and Inspector of the revenue for the port of Great Egg harbour
Ezra Baker of New Jersey
7.Register of the Land office for the eastern district of the State of Louisiana, being the New Orleans district
Columbus Lawson of Louisiana
8.Receiver of public monies for the land office of the eastern district of the State of Louisiana, being the New Orleans district.
Lloyd Posey of Louisiana
9.Receiver of public monies for the land office of the western or Opelousas district of the State of Louisiana
William Garrard of Louisiana
10.Register of the land office of Madison County in the Mississippi Territory.
John Reed of Mississippi.


Observations

1.vice Buel to be removed—general & it is believed well founded complaints for connections with illegal importers from Canada. After some hesitation on the part of Judge Robinson & of Mr Shaw for whom the office was wished by his friends, Mr Van Ness now district attorney is generally recommended.
Note In that case, but to be subsequently nominated John Hutchinson is recommended by Fisk & Strong as district attorney
2.vice  who has never resided or attended personally to the duties which have been accordingly much neglected, & illegal trade carried on. This collection district is in Mr Fisk’s district; and he recommends Mr Enos.
Note Both Buel &  had been appointed on Bradley’s recommendation.
3.vice his father Walworth deceased. The son is recommended by  Edwards Member of Congress elect for that district, by Colo. Worthington &a.
4.vice M’Entire to be removed for not accounting & laxity in executing the non-importation. Mr Bradbury recommended by Mr Cutts.
5.vice Wren resigned. Mr M’Call recommended by Mr Magruder & known to Georgia Senators
6.vice Somers resigned. This district has always been distracted. Mr Hufty now federalist evidently leans to Risley & next to Leeds. Before the late schism, the delegation was generally in favr. of Baker who besides respectability had taken no share in local quarrels. I still prefer him. The objection to his present residence has no weight, as by law he must reside within 2 miles from Somers point. Next to him Leeds though young & deputy of Somers who will probably appear delinquent is preferable to Risley.
7.vice Grimes who has deserted the State & his post. Lawson was clerk of the board, is honest, understands thoroughly the business & is recommended by the Member Mr Robertson
8.new office necessary to be filled in order to decide on the claims. Lloyd Posey is son of the General who will not accept this office. He & Clay recommend the son, and Magruder acquiesces.
9.new office as the other. Wm. Garrard as Commissioner has some claim on the public & is recommended by Magruder
10.vice Dixon resigned. Reed was the clerk, is recomd. by Govr. Blount, Campbell of Tenessee &a. Poindexter acknowledges that he is preferable to Moore a member of the territorial legislature recd by his colleagues. They have generally recomd. one another for land offices. Respectfy. Submitted.

Albert Gallatin
